Citation Nr: 1516999	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a higher rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to May 23, 2013 and 30 percent disabling thereafter. 

2.  Entitlement to a higher rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to May 23, 2013 and 20 percent disabling thereafter. 

3.  Entitlement to a higher rating for peripheral neuropathy of the right foot, rated as 10 percent disabling prior to May 23, 2013 and 20 percent disabling thereafter.

4.  Entitlement to a higher rating for peripheral neuropathy of the left foot, rated as 10 percent disabling prior to May 23, 2013 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, updated records of VA treatment must be obtained and the Veteran should be provided a VA examination to determine the current severity of his service-connected peripheral neuropathy.  In June 2013, the Veteran submitted records of a May 2013 private neurological examination and nerve conduction study indicating the presence of moderate neuropathy in the upper and lower extremities. The Veteran was then awarded increased ratings in an October 2014 rating decision.  However, VA has not examined the Veteran since January 2012 and the record contains no evidence pertaining to the manifestations of the service-connected peripheral neuropathy since May 2013.  The Veteran is entitled to a new VA examination when there is evidence that a condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The May 2013 private examination and the Veteran's lay statements indicate such a worsening.  Therefore,  the Veteran should be provided a VA examination to determine the current severity of his service-connected peripheral neuropathy. 
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all pertinent records of VA treatment for the period beginning December 2012.  Any records received pursuant to this request must be associated with the Veteran's virtual claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetic peripheral neuropathy of the bilateral upper extremities and feet.  The claims file must be made available to and reviewed by the examiner.

The examiner should complete a thorough neurological examination of the Veteran's extremities and obtain nerve conduction studies, if practical.  Based on the examination, nerve studies, and review of the claims file, the examiner should identify all sensory and motor impairment of the upper extremities and feet due to the service-connected disability.  The examiner should also provide an opinion with respect to any symptoms as to whether they are mild, moderate, moderately severe, or severe, or result in complete paralysis of any affected nerve.   

The examiner must provide a complete rationale (i.e. basis) for all stated medical opinions with reference to specific evidence in the claims file. 

3.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative before the case is returned to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




